The undersigned respectfully dissents in part from the Opinion and Award filed by the majority which finds that plaintiff sustained an injury by accident arising out of and in the course of her employment, and concurs with the majority that plaintiff suffered no disability as a result of the alleged accident. The information provided by plaintiff to her treating physicians and plaintiff's testimony at hearing are contradictory, calling plaintiff's credibility into question. As plaintiff's account of the incident remains the primary indicator that a specific traumatic incident occurred, the greater weight of the evidence fails to establish that plaintiff sustained a specific traumatic incident.
This the ___ day of January, 2005.
                                  S/____________ BUCK LATTIMORE CHAIRMAN